Exhibit 10.1

 

SIMON PROPERTY GROUP, INC.

GOVERNANCE PRINCIPLES

 

PREAMBLE

 

The Board of Directors (“Board”) of Simon Property Group, Inc., a Delaware
corporation (the “Company”) is elected by stockholders to oversee the management
and affairs of the Company. The Board of Directors shall govern the affairs of
the Company making business judgments and decisions on an informed basis in what
they reasonably believe to be in the best interests of the Company and its
constituencies, including its stockholders, employees, tenants and customers.

 

GOVERNANCE PRINCIPLES

 

A.                                    ROLE OF THE BOARD

 

1.                                      Functions of the Board.  The Board’s
functions will include the oversight of the Company’s plans and prospects,
assessing major risks facing the Company and reviewing options for their
mitigation, reviewing, approving and monitoring fundamental business strategies,
major corporate actions and any proposed transactions with insiders, assisting
in charting the Company’s future growth, reviewing and discussing reports by
management concerning the Company’s performance, evaluating annually the
effectiveness of the Board, and providing counsel and oversight on the
selection, evaluation, development and compensation of the Company’s Chief
Executive Officer and other key members of senior management.

 

2.                                      Meetings.  The Board will have no fewer
than four (4) scheduled meetings each year. It is the duty of the Board members
to use reasonable efforts to attend all scheduled Board and committee meetings,
as well as the annual meeting of stockholders.

 

3.                                   Conduct of Board and the Company.  The
Company has established a Code of Business Conduct and Ethics (the “Code”) which
serves as a guideline to ethical decision-making. The Company will ensure that
all Directors, officers and employees are furnished with a copy of the Code and
that they acknowledge that they have received and reviewed the Code and agree to
abide by its terms. Directors and those holding the office of Senior Vice
President and higher in the Company will be required to certify their compliance
with the Code annually. Any waiver of the Code for Directors or executive
officers of the Company (“Executive Officer”) may only be made by the Board or a
Board committee and will be disclosed to the Company’s stockholders. The Company
shall make each certification or filing required by any applicable governmental
agency or stock exchange with respect to the subject matter of these Governance
Principles.

 

B.                                    SELECTION AND COMPOSITION OF THE BOARD

 

1.                                      Board Size. The size of the Board shall
be determined from time-to-time by a majority of the members of the Board in
accordance with the Company’s Charter and By-laws.

 

2.                                      Board Independence. At least a majority
of the Board of Directors shall be independent at all times.  “Independence”
will be determined in accordance with the corporate governance requirements of
the New York Stock Exchange (“NYSE”) listing standards, and other applicable
laws, rules and regulations regarding director independence in effect from
time-to-time.

 

The Nominating and Governance Committee will annually review all commercial and
charitable relationships between the Company and the Directors and present its
findings and recommendations to the Board which will make a final determination
regarding the independence of the Directors.  For relationships not covered by
the standards described above, the determination of whether a Director would be
independent or not shall be made by the Directors who satisfy those standards.

 

3.                                      Board Membership Qualifications and
Selection. The Governance and Nominating Committee shall be comprised of
Independent Directors and shall be responsible for identifying, screening and
recommending Directors for nomination by the Board for election as members of
the Board. Candidates for election as members of the Board should possess high
personal and professional ethics, integrity and values and be committed to
representing the long-term interests of the Company’s stockholders and otherwise
fulfilling the responsibilities of the Directors as described in these
Governance Principles. While Directors are not prohibited from serving
simultaneously on multiple company boards, if any Director simultaneously serves
on more than four (4) boards of public companies, inclusive of the Company’s
Board, then the Board or the Governance and Nominating Committee shall determine
that such simultaneous service does not impair the ability of such Director to
serve the Company.  Directors should advise the Chairperson of the Governance

 

--------------------------------------------------------------------------------


 

and Nominating Committee and the Chief Executive Officer before accepting
membership on other boards of directors so that the Governance and Nominating
Committee may determine that service on another board does not adversely impact
the independence of the Director or otherwise impair their ability to serve the
Company.  The Company will strive to have a Board representing diverse
experiences and backgrounds, as well as areas that are relevant to the Company’s
business activities. Directors should be committed to devoting the time and
effort necessary to be responsible and productive members of the Board.  This
includes developing knowledge about the Company’s business operations and doing
the work necessary to participate actively in Board and committee meetings. 
Members of the Governance and Nominating Committee are responsible for screening
Director candidates, but may solicit advice from the Company’s Chief Executive
Officer and other members of the Board. Any invitation to join the Board will be
extended by the chairperson of the Governance and Nominating Committee and/or
the Company’s Chief Executive Officer.

 

4.                                    Selection of Directors. Vacancies on the
Board of Directors shall be filled in accordance with the Company’s Charter and
By-Laws. The Governance and Nominating Committee will be responsible for
recommending to the Board candidates for election as Directors who meet the
foregoing criteria and as set forth in the Governance and Nominating Committee
Charter. A stockholder who wishes to recommend a Director candidate for
consideration by the Governance and Nominating Committee should send such
recommendation to the Secretary of the Company, 225 West Washington
Street, Indianapolis, Indiana 46204, who will forward it to the Committee. Any
such recommendation should include a description of the candidate’s
qualifications for board service, the candidate’s written consent to be
considered for nomination and to serve if nominated and elected, and addresses
and telephone numbers for contacting the stockholder and the candidate for more
information. A stockholder who wishes to nominate an individual as a Director
candidate at the annual meeting of stockholders, rather than recommend the
individual to the Governance and Nominating Committee as a nominee, must comply
with the advance notice and information requirements regarding a proposed
nominee which are set forth in the Company’s By-Laws.

 

5.                                 Voting for Directors.

 

i.                                          In an uncontested election, any
nominee for Director who does not receive a majority of votes cast “for” his or
her election shall promptly tender his or her resignation to the Chair of the
Governance and Nominating Committee following certification of the stockholder
vote. The Governance and Nominating Committee shall promptly consider the
resignation and recommend to the Board whether to accept the tendered
resignation or reject it. In considering whether to accept or reject the
tendered resignation, the Governance and Nominating Committee shall consider the
stated reasons, if any, why stockholders did not cast votes “for” the election
of such Director, the length of service and qualifications of the Director whose
resignation has been tendered, the Director’s contributions to the Company, the
Company’s Governance Principles and such other information and factors as
members of the Governance and Nominating Committee shall determine are relevant.

 

ii.                                       The Board will act on the Governance
and Nominating Committee’s recommendation no later than 90 days following the
date of the stockholders’ meeting where the election occurred, or the date set
forth in any applicable requirement of the Securities and Exchange Commission
(“SEC”) or the NYSE, whichever is earlier. In considering the Governance and
Nominating Committee’s recommendation, the Board will analyze the factors
considered by the Governance and Nominating Committee and such additional
information and factors the Board believes to be relevant. Following the Board’s
decision on the Governance and Nominating Committee’s recommendation, the
Company will promptly disclose the Board’s decision whether to accept the
resignation as tendered (providing a full explanation of the process by which
the decision was reached and, if applicable, the reasons for rejecting the
tendered resignation) in a press release, a filing with the SEC or other broadly
disseminated means of communication.

 

iii.                                    Any Director who tenders his or her
resignation pursuant to this provision shall not participate in the Governance
and Nominating Committee recommendation or Board action regarding whether or not
to accept the tendered resignation. However, if each member of the Governance
and Nominating Committee fails to receive a majority of “for” votes at the same
election, then the Independent Directors who did receive a majority of “for”
votes shall appoint a committee amongst themselves to consider the tendered
resignations and recommend to the Board whether to accept or reject them.

 

These voting guidelines shall be summarized or included annually in the
Company’s proxy statement.

 

6.                                      Director Term Limits and Mandatory
Retirement Age.  To impose either term limits or a Director mandatory retirement
age may deprive the Board of the contributions of Directors who have developed
expertise and insights into the Company and its needs over a period of time.
Accordingly, the Board will not mandate term limits on Director service nor will
it establish a mandatory retirement age for Directors. It is expected, however,
that Directors will not automatically be renominated annually, but will instead
be subject to an evaluation process described below on an annual basis to ensure
that Board performance is assessed on a continuing basis.

 

--------------------------------------------------------------------------------


 

7.                                      Change in Director Responsibilities. 
Any Director who changes their primary job responsibility, occupation or
business association held at the time of the most recent election to the Board
shall offer to write a letter of resignation to the Board for its consideration.
The Board of Directors, within its sole discretion and after considering the
recommendation of the Governance and Nominating Committee, shall determine
whether or not any such change has any impact on the Director’s ability to serve
effectively on the Board and whether the resignation should be accepted.

 

8.                                      Selection of Chairman; Lead Independent
Director.  The Board selects the Director (or Directors) to serve as Chairman of
the Board. The Board believes that it is in the best interests of the Company
and its stockholders for the Board to determine which Director is best qualified
to serve as Chairman.  Accordingly, the Board does not have a policy as to
whether the Chairman should be an Independent Director or a Director who is also
a member of management. Instead, the Board selects the Company’s Chairman in the
manner that it determines to be in the best interests of the Company’s
stockholders, and the Nominating Committee evaluates and makes recommendations
to the Board concerning the Board’s leadership structure, including whether the
offices of Chairman and Chief Executive Officer should be held by the same
person.  Furthermore, when the Chairman is a member of Company management, the
Independent Directors will also elect, annually, an Independent Director to act
as the Lead Independent Director of the Board.  The Independent Directors shall
reconsider the selection of the Lead Independent Director from time-to-time and
may, on the recommendation of the Governance and Nominating Committee, elect a
different Director to serve as Lead Independent Director.

 

The Lead Independent Director performs the duties specified in these Governance
Principles and such other duties as are assigned from time to time by the
Independent Directors of the Board.  Under these Governance Principles, in
addition to the matters addressed elsewhere herein, the Lead Independent
Director is empowered to:

 

(a)         preside at all meetings of the Board at which the Chairman is not
present, including executive sessions of the Independent Directors;

 

(b)         serve as a liaison between the Chairman and the Independent
Directors, including by facilitating communication and sharing of views between
the Independent Directors and the Chairman;

 

(c)          approve meeting schedules for the Board to assure there is
sufficient time for discussion of all agenda items and coordinate with the
Chairman with respect to developing such schedules;

 

(d)         approve meeting agendas for the Board and coordinate with the
Chairman with respect to developing such agendas;

 

(e)          approve materials sent to the Board and advise on such information;

 

(f)           call meetings of the Independent Directors;

 

(g)          if requested by major stockholders, ensure that he or she is
available for consultation and direct communication; and

 

(h)         retain outside advisors and consultants to report directly to the
Board on Board-wide issues.

 

The name of the current Lead Independent Director shall be posted on the
Investor page of the Company’s website, www.simon.com.

 

C.                                    BOARD CONFIDENTIALITY POLICY

 

Many of the discussions that the Board and its committees conduct involve trade
secrets, the Company’s business strategy and material non-public information. 
Disclosure of the subjects of Board or committee discussion or information
related to those discussions, even if inadvertent, could cause competitive harm
to the Company and violate applicable federal and state securities laws. 
Moreover, any breach of confidentiality by a Director would undermine the mutual
trust and respect needed for effective Board and committee operations and limit
the full and frank discussion among members.  Accordingly, every Director is
expected to maintain the confidentiality of the discussions they have as Board
or committee members as well as any Confidential Information provided to them in
such capacities, not just material non-public information.

 

For purposes of these Governance Principles, “Confidential Information” is all
non-public information entrusted to or obtained by a Director by reason of his
or her position as a Director of the Company.  It includes, but is not limited
to, non-public information that might be of use to competitors or harmful to the
Company or its customers if disclosed, such as:

 

--------------------------------------------------------------------------------


 

·                                          non-public information about the
Company’s financial condition, prospects or plans, its marketing and sales
programs and leasing information, as well as information relating to mergers and
acquisitions, stock splits and divestitures;

 

·                                          non-public information concerning
possible transactions with other companies or information about the Company’s
customers which the Company is under an obligation to maintain as confidential;
and

 

·                                          non-public information about
discussions and deliberations relating to business issues and decisions, between
and among employees, officers and Directors.

 

In addition, Directors may not disclose any Confidential Information to any
other party, including principals or employees of any business entity which
employs the Director or which has sponsored the Director’s election to the
Board, or misuse it in any other fashion, including benefiting themselves or
other persons.  The only exceptions to this policy of strict confidentiality are
instances in which disclosure has been approved in advance and in writing by the
Board or the Chairman and Chief Executive Officer, or is required by law.

 

To the extent that the Board intends to speak publicly on any matters, the
spokespersons for the Board are the Chairman of the Board and any other person
expressly authorized by the Board to speak on its behalf.

 

D.                                    BOARD COMMITTEES AND AGENDAS

 

1.                                      Committees of the Board. The Board has
established three standing committees consisting of a Governance and Nominating
Committee, an Audit Committee, and a Compensation Committee. Each committee of
the Board has a Charter which is available on the Company’s website and will be
mailed to stockholders upon written request. Audit Committee members shall not
simultaneously serve on the audit committees of more than two (2) other public
companies. The chairpersons of each committee shall report committee actions and
any recommendations to the Board after committee meetings.

 

2.                                      Independence Standards. All members of
the Audit, Compensation, and Governance and Nominating Committees shall satisfy
the independence standards which are described in Section B.2. above. Members of
the Audit Committee and Compensation Committee must also satisfy additional
independence requirements of the NYSE or the rules of the SEC that impose
additional requirements for independence.

 

3.                                      Board Agendas, Materials and Meeting
Schedules. The Chairman of the Board and Chief Executive Officer will propose an
agenda and meeting schedule for each Board meeting in coordination with the Lead
Independent Director. The Lead Independent Director will approve the agenda and
the meeting schedule to ensure that sufficient time is allowed for discussion of
all agenda items and provide input to the Chairman and Chief Executive Officer
in that regard.  The Lead Independent Director will also advise on the materials
sent to the Board, including the scope, quality and timeliness of such
materials, and approve final meeting materials.  Wherever possible, written
materials will be prepared and submitted to each Board member as soon as
practicable in advance of the meeting which cover all of the material topics to
be discussed at such meeting. Supplemental written materials discussing any
meeting topics may also be distributed at a meeting. Directors are urged to make
suggestions for agenda items or additional pre-meeting materials to the Chairman
and Chief Executive Officer or the Lead Independent Director. The failure to
include an item of business in a meeting agenda will not preclude a Director
from asking the Board to consider any matter of Company business at a meeting.

 

4.                                      Committee Agendas. The chairperson of
each committee, working with Company management, will propose an agenda for each
committee meeting, and whenever possible, written materials will be prepared and
submitted to each committee member as soon as practicable in advance of the
meeting which cover all material topics to be discussed at such meeting.
Supplemental materials discussing any meeting topics may also be distributed at
a meeting. The failure to include an item of business in a meeting agenda will
not preclude a committee member from asking the committee members to consider
any matter of committee business at a committee meeting.

 

E.                                    BOARD COMPENSATION

 

No Director who is an employee of the Company or any affiliate shall be entitled
to compensation as a Director or as a member of a Board committee. The
Governance and Nominating Committee has been delegated the responsibility for
recommending to the Board the compensation payable for non-employee Directors of
the Company. Compensation structure for the Directors consists of two
components, one being a cash component and the other represented by restricted
stock of the Company. Further, the Board has established stock ownership
guidelines for its non-employee Directors. Each Director is required to own not
less than 3,000 fully vested shares of common stock of the Company no later than
two (2) years after he or she is initially elected to the Board, and not less
than 5,000 fully vested shares of common stock of the Company no later than
three (3) years after he or she is initially elected to the Board. Any Director
who is prohibited by law or by applicable regulation of his or her

 

--------------------------------------------------------------------------------


 

employer from having an ownership interest in securities of the Company shall be
exempt from this requirement. Once a Director is no longer subject to such a
prohibition, he or she shall be required to comply with these stock ownership
guidelines no later than the end of the ensuing two (2) year and three (3) year
periods. Stock options and unvested restricted stock will not be included in the
computation of Director stock ownership for the purpose of these Governance
Principles. The compensation payable to our non-employee Directors will be
reviewed periodically by the Governance and Nominating Committee to ensure that
our non-employee Directors are fairly compensated for the work they are required
to perform on behalf of the Company and to ensure that at least a portion of
their compensation aligns the interests of Directors with those of our
stockholders. In addition, members of the Board will be reimbursed for their
travel and other expenses incurred in connection with the performance of their
duties in accordance with a policy established from time-to-time for such
purpose.

 

F.                                     BOARD AND COMMITTEE EVALUATION

 

1.                                  Board Evaluation.  The Governance and
Nominating Committee will oversee an annual performance evaluation of the Board
and an assessment of the independence of each Director in accordance with the
criteria established in these Principles. The evaluation will also address the
Board’s governance policies and practices, including the robustness and
effectiveness of the Lead Independent Director structure during such periods
when the Chairman of the Board is not an Independent Director.  The Governance
and Nominating Committee will report to the full Board as to its conclusions and
recommendations which will also be disclosed in the proxy statement provided to
stockholders in connection with each annual meeting.

 

2.                                      Committee Evaluation.  Each committee of
the Board will conduct an annual review of its performance. The chairperson of
each committee shall report to the full Board as to such committee’s conclusions
and recommendations.

 

G.                                   ANNUAL REVIEW OF COMPENSATION OF COMPANY
OFFICERS

 

1.                                      Compensation of Chief Executive
Officer.  The Compensation Committee shall annually approve the goals and
objectives for compensating the Company’s Chief Executive Officer and will
annually evaluate the Chief Executive Officer’s performance in light of these
goals before setting the salary, bonus and other incentive and equity
compensation of the Chief Executive Officer.

 

2.                                      Compensation of Executive Officers.  The
Compensation Committee shall also annually approve the compensation structure of
the Company’s executive officers, including any incentive stock component of
that compensation, in an effort to align their interests with those of the
Company stockholders.

 

3.                                      Review of Chairman of the Board.  If the
Chairman of the Board is not an Independent Director, then the Compensation
Committee, under the leadership of the Lead Independent Director, will annually
conduct an evaluation of the performance of the Chairman which will be
communicated to the Independent Directors, as well as the Chairman.

 

--------------------------------------------------------------------------------


 

H.                                   SUCCESSION PLANNING

 

The Board, working with the Chief Executive Officer and other members of the
Company’s senior management, shall assure that a succession plan is in place for
key members of the Company’s senior management. In particular, the Board will
adopt and periodically review planning for succession for the Company’s Chief
Executive Officer in the event of his or her death, disability, removal,
resignation or other event creating a vacancy in that office, and in any such
event, the Board shall be responsible for selecting a successor Chief Executive
Officer and determining the appropriate leadership structure for the Board in
connection with any such succession.

 

I.                                        INDEPENDENT DIRECTOR SESSIONS

 

The Independent Directors meet in executive sessions, chaired by the Lead
Independent Director, on a regularly scheduled basis, in addition to ad hoc
sessions when appropriate. Following each executive session, the Lead
Independent Director will discuss, to the extent appropriate, such sessions with
the Chairman of the Board (during such periods when the Chairman is not an
Independent Director) and/or the chairpersons of relevant Board committees to
provide follow-up feedback, and action steps, if any, on matters discussed by
the Independent Directors in executive session.

 

J.                                      ACCESS TO SENIOR MANAGEMENT

 

The Board encourages the Chief Executive Officer to invite members of Company
management to attend Board meetings from time-to-time to provide insight into
items being discussed by the Board that involve the manager or make
presentations to the Board on matters which involve the manager.

 

K.                                   BOARD INTERACTIONS WITH THIRD PERSONS

 

The Board believes that management speaks for the Company. Individual Board
members may from time-to-time informally communicate with various constituencies
that are involved with the Company such as the press, investors and customers.
However, it is expected that any such communication will be made with the
advance knowledge and concurrence of management.

 

L.                                    BOARD INTERACTIONS WITH INTERESTED PARTIES

 

The Board has implemented a process whereby stockholders of the Company and
other interested parties may send communications to the Board’s attention. Any
stockholder or other interested party desiring to communicate with the Board, or
one or more specific members thereof, should communicate in writing addressed to
Simon Property Group, Inc., Board of Directors, c/o Secretary, 225 West
Washington Street, Indianapolis, Indiana 46204. The Secretary of the Company has
been instructed by the Board to promptly forward all such communications to the
specified addressees thereof.

 

--------------------------------------------------------------------------------


 

M.                                 ACCESS TO INDEPENDENT ADVISORS

 

The Board and its Committees shall have the right at any time to retain
independent outside financial, legal or other advisors, the cost of which shall
be borne by the Company.

 

N.                                    ORIENTATION OF DIRECTORS

 

The Board believes that an orientation and training process should be developed
and made available to new members of the Board. Orientation of a new Director
should be coordinated with either the Chief Administrative Officer or the
General Counsel of the Company and is to be tailored to the requirements of the
individual. Any briefing sessions for the new Board member should be designed to
assist in discharging his or her duties.

 

O.                                   CONTINUING EDUCATION

 

All Directors are encouraged to participate periodically, and at Company
expense, in a Director continuing education program.

 

P.                                     PERIODIC REVIEW AND PUBLICATION

 

The Governance and Nominating Committee will review these Governance Principles
annually and make recommendations to the Board for any revisions or supplements
to the same, taking into account any changes in legislative and regulatory
requirements as well as evolving best practices for boards of directors. In
addition, these Governance Principles shall be posted on the Company’s website
and shall otherwise be communicated in such a way as to comply with all
applicable laws, rules and regulations.

 

--------------------------------------------------------------------------------